Citation Nr: 1644901	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-27 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for sleep disturbance, to include as due to undiagnosed illness.  

5.  Entitlement to service connection for restless leg syndrome, to include as due to undiagnosed illness.

6.  Entitlement to service connection for skin rash on arms, to include as due to undiagnosed illness.

7.  Entitlement to service connection for a neurological disorder, to include as due to undiagnosed illness.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's September 2013 VA Form 9, he requested a Board hearing in Washington, D.C.  On the Veteran's representative's accompanying cover letter, it was noted that the Veteran requested a Board videoconference hearing.  A July 2014 VA Form 21-0820 (Report of General Information) indicated that the Veteran was contacted by telephone and asked to clarify his Board hearing request and that he stated that he wanted a Board videoconference hearing.  The Veteran has not been afforded his requested Board hearing.  As such, remand is required to schedule the Veteran for the requested Board videoconference hearing.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the next available opportunity.  Notice of the hearing must be noted in the file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




